 



Exhibit 10.1
ACE CASH EXPRESS, INC.
NON-EMPLOYEE DIRECTORS STOCK INCENTIVE PLAN
AUGUST 23, 2005
     On August 23, 2005 (the “Effective Date”), the Board of Directors of Ace
Cash Express, Inc. (the “Company”) adopted the following Non-Employee Directors
Stock Incentive Option Plan:
     1. PURPOSE. The purpose of the Plan is to provide non-employee directors
with a proprietary interest in the Company through the granting of Options and
Restricted Stock Awards which will
     (a) increase the interest of the non-employee directors in the Company’s
welfare;
     (b) furnish an incentive to the non-employee directors to continue their
services for the Company; and
     (c) provide a means through which the Company may attract able persons to
serve on the Board.
     2. ADMINISTRATION. The Plan will be administered by the Committee.
     3. PARTICIPANTS. The Committee shall, from time to time, select the
particular non-employee directors of the Company to whom Options and Restricted
Stock Awards are to be granted under the Plan and who will, upon such grant,
become participants in the Plan (or Grantees).
     4. SHARES SUBJECT TO PLAN. The Committee may not grant Options and
Restricted Stock Awards under the Plan in the aggregate for more than 200,000
shares of Common Stock of the Company, but this number may be adjusted to
reflect, as deemed appropriate by the Committee, any stock dividend, stock
split, share combination, recapitalization, or the like of or by the Company.
Shares to be optioned and sold or to be granted as Restricted Stock Awards may
be made available or granted from either authorized but unissued Common Stock or
Common Stock held by the Company in its treasury. Shares that by reason of the
expiration, forfeiture or cancellation of an Option or Restricted Stock Award or
otherwise are no longer subject to purchase pursuant to an Option, or are no
longer outstanding as a Restricted Stock Award, granted under the Plan may be
re-offered or re-granted under the Plan.

6



--------------------------------------------------------------------------------



 



     5. ALLOTMENT OF SHARES. The Committee shall determine the number of shares
of Common Stock to be offered, sold or delivered from time to time by grant of
Options and Restricted Stock Awards to particular non-employee directors of the
Company. The grant of an Option or a Restricted Stock Award to a non-employee
director shall not be deemed to entitle the non-employee director to, or to
disqualify the non-employee director from, participation in any other grant of
Options or Restricted Stock Awards under the Plan.
     6. TERMS AND CONDITIONS OF OPTIONS. Subject to any other specific
provisions or limitations of the Plan, the Committee shall determine the
provisions, terms and conditions of each Option, including (but not limited to)
the vesting schedule, the number of shares of Common Stock subject to the
Option, the period during which the Option may be exercised, forfeiture
provisions, methods of payment, and all other terms and conditions of the
Option.
     (a) Option Agreements and Grant Date. Each Option granted under the Plan
shall be evidenced by an Option Agreement in such form (which need not be the
same for each Grantee) as the Committee from time to time approves, but which is
not inconsistent with the Plan. The Company shall execute Option Agreements upon
instructions from the Committee. The date of grant of an Option will be the date
on which the Committee makes the determination to grant such Option unless
otherwise specified by the Committee. The Option Agreement evidencing the Option
will be delivered to the Grantee with a copy of the Plan and other relevant
Option documents, within a reasonable time after the date of grant.
     (b) Exercise Price. The Committee shall determine the exercise price of
each Option at the time a grant is made; provided, that the exercise price shall
not be less than the Fair Market Value of the shares of Common Stock covered by
the Option on the date of grant.
     (c) Option Period. Options shall be exercisable within the time or times or
upon the event or events determined by the Committee and set forth in the Option
Agreement; provided, however, that no Option shall be exercisable later than the
tenth anniversary of the grant date of the Option.
     (d) Transferability of Options. Options granted under the Plan, and any
interest therein, shall not be transferable or assignable by the Grantee, and
may not be made subject to execution, attachment or similar process, other than
by will or by the laws of descent and distribution and shall be exercisable
during the lifetime of the Grantee only by the Grantee; provided, that the
Grantee may designate any person or persons who may exercise his Options
following his death.

7



--------------------------------------------------------------------------------



 



     (e) Exercise of Options; Notice. Options may be exercised only by delivery
to the Company of a written exercise notice approved by the Committee (which
need not be the same for each Grantee), stating the number of shares of Common
Stock being purchased, the method of payment, and such other matters as may be
deemed appropriate by the Company in connection with the issuance of shares of
Common Stock upon exercise of the Option, together with payment in full of the
exercise price for the number of shares of Common Stock being purchased. The
form of such exercise notice may be set forth as part of an Option Agreement.
     (f) Rights in Event of Death or Disability. If a Grantee dies or becomes
disabled before termination of his right to exercise an Option under his Option
Agreement without having totally exercised the Option, the Option may be
exercised, to the extent of the shares with respect to which the Option could
have been exercised by the Grantee on the date of his death or disability, by
(i) the Grantee’s estate or by the person or persons who acquired the right to
exercise the Option by bequest or inheritance or by reason of the death of the
Grantee, or (ii) the Grantee or his personal representative in the event of the
Grantee’s disability; provided, that the Option may be exercised only before the
date of its expiration or not more than 180 days after the date of the Grantee’s
death or disability, whichever first occurs. The disability and the date of
disability of a Grantee shall be determined by the Committee.
     (g) Payment. Full payment for shares purchased upon exercising an Option
shall be made in cash or by check at the time of exercise, or on such other
terms as are set forth in the applicable Option Agreement. No shares of Common
Stock may be issued until full payment of the purchase price therefor has been
made, and a Grantee will have none of the rights of a shareholder until shares
are issued to him.
     7. TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS. Each Restricted Stock
Agreement shall be in such form and shall contain such terms and conditions as
the Committee shall deem appropriate. The terms and conditions of such
Restricted Stock Agreements may change from time to time, and the terms and
conditions of separate Restricted Stock Agreements need not be identical, but
each such Restricted Stock Agreement shall be subject to the terms and
conditions of this Section 7.
     (a) Forfeiture Restrictions. Shares of Common Stock that are the subject of
a Restricted Stock Award shall be subject to restrictions on disposition by the
Grantee and to an obligation of the Grantee to forfeit and surrender the shares
to the Company under certain circumstances (“Forfeiture Restrictions”). The
Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time, the attainment of one or more performance targets
established by the Committee, or the occurrence of such other event or events
determined to be appropriate by the Committee. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award

8



--------------------------------------------------------------------------------



 



(which may differ from any other such Restricted Stock Award) shall be stated in
the Restricted Stock Agreement.
     (b) Restricted Stock Awards. At the time any Restricted Stock Award is
granted under the Plan, the Company and the Grantee shall enter into a
Restricted Stock Agreement setting forth each of the matters addressed in this
Section 7 and such other matters as the Committee may determine to be
appropriate. Shares of Common Stock granted pursuant to a Restricted Stock Award
shall be represented by one or more stock certificates registered in the name of
the Grantee of such Restricted Stock Award. The Grantee shall have the right to
receive dividends with respect to the shares of Common Stock subject to a
Restricted Stock Award, to vote the shares of Common Stock subject thereto and
to enjoy all other shareholder rights with respect to the shares of Common Stock
subject thereto, except that, unless provided otherwise in the Restricted Stock
Agreement or agreed to or approved by the Committee, (i) the Grantee shall not
be entitled to delivery of the shares of Common Stock or any certificate
representing them until the Forfeiture Restrictions have expired, (ii) the
Company or an escrow agent shall retain custody of shares of Common Stock and
the certificate or certificates representing them until the Forfeiture
Restrictions have expired, (iii) the Grantee may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the shares of Common Stock until
the Forfeiture Restrictions subject thereto have expired, and (iv) a breach of
the terms and conditions established by the Committee pursuant to the Restricted
Stock Agreement shall cause a forfeiture of the Restricted Stock Award. At the
time of any Restricted Stock Award, the Committee may, in its sole discretion,
prescribe additional terms, conditions or restrictions relating to the
Restricted Stock Award, including (without limitation) rules pertaining to the
termination of the Grantee’s service as a director of the Company (by
retirement, disability, death or otherwise) before expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall also be
set forth in a Restricted Stock Agreement made in connection with the Restricted
Stock Award.
     (c) Rights and Obligations of Grantee. One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Grantee as soon as administratively practicable after, and only
after, the Forfeiture Restrictions with respect to such shares have expired and
any other conditions set forth in the Restricted Stock Agreement have been
satisfied. Each Restricted Stock Agreement shall require that (i) the Grantee,
by acceptance of the Restricted Stock Award, shall irrevocably grant to the
Company a power of attorney to transfer any shares so forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer, and (ii) such provisions regarding transfers of
forfeited shares of Common Stock shall be specifically performable by the
Company in a court of equity or law.

9



--------------------------------------------------------------------------------



 



     (d) Restriction Period. The Restriction Period for a Restricted Stock Award
shall commence on the date of grant of the Restricted Stock Award and, unless
otherwise established by the Committee and stated in the corresponding
Restricted Stock Agreement, shall expire upon satisfaction of the conditions set
forth in the Restricted Stock Agreement pursuant to which the Forfeiture
Restrictions will lapse.
     (e) Securities Restrictions. The Committee may impose other conditions on
any shares of Common Stock subject to a Restricted Stock Award as it may deem
advisable, including, without limitation, (i) restrictions under applicable
state or federal securities laws, and (ii) the requirements of any stock
exchange or market quotation system upon which shares of Common Stock are then
listed or quoted.
     (f) Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment required to be made for shares of Common Stock subject
to a Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock subject to
a Restricted Stock Award, except to the extent otherwise required by law.
     (g) Forfeiture of Restricted Stock. Subject to the provisions of the
particular Restricted Stock Agreement, on termination of the Grantee’s service
as a director of the Company during the Restriction Period, the shares of Common
Stock subject to the Restricted Stock Award shall be forfeited by the Grantee.
Upon any forfeiture, all rights of the Grantee with respect to the forfeited
shares of Common Stock subject to the Restricted Stock Award shall cease and
terminate, without any further obligation on the part of the Company, except
that if so provided in the Restricted Stock Agreement applicable to the
Restricted Stock Award, the Company shall repurchase each of the shares of
Common Stock forfeited for the purchase price per share paid by the Grantee. The
Committee will have discretion to determine whether the service as a director by
Grantee has terminated and the date on which such service terminated.
     (h) Lapse of Forfeiture Restrictions in Certain Events; Committee’s
Discretion. Notwithstanding the provisions of Section 7(g) or any other
provision in the Plan to the contrary, the Committee may, in its discretion and
as of a date determined by the Committee, fully vest any or all Common Stock
awarded to the Grantee pursuant to a Restricted Stock Award, and upon such
vesting, all Forfeiture Restrictions applicable to such Restricted Stock Award
shall lapse or terminate. Any action by the Committee pursuant to this Section
7(h) may vary among individual Grantees and may vary among the Restricted Stock
Awards held by any individual Grantee. Notwithstanding the preceding provisions
of this Section 7(h), the Committee may not take any action described in this
Section 7(h) if such action would cause the Restricted Stock Award or the Plan
to become subject to Section 409A of the Internal Revenue Code of 1986, as
amended.

10



--------------------------------------------------------------------------------



 



     8. CAPITAL ADJUSTMENTS AND REORGANIZATIONS. The number of shares of Common
Stock covered by each outstanding Option and each outstanding Restricted Stock
Award granted under the Plan and the Option exercise or purchase price may be
adjusted to reflect, as deemed appropriate by the Committee, any stock dividend,
stock split, share combination, exchange of shares, sale of all or substantially
all outstanding capital stock, recapitalization, merger, consolidation,
separation, reorganization, sale of all or substantially all assets,
liquidation, or the like of or by the Company.
     In the event of a merger, consolidation, share exchange, sale of all or
substantially all outstanding capital stock, reorganization, sale of all or
substantially all assets, liquidation, recapitalization, separation, or the like
of or by the Company, (a) the Company (acting by or through the Board or the
Committee) may make such arrangements as it deems advisable with respect to
outstanding Options granted under the Plan, and those arrangements shall be
binding upon each Grantee who holds an outstanding Option granted under the
Plan, including (without limitation) arrangements for the substitution of new
Options for any Options then outstanding (by conversion or otherwise), the
assumption of any such outstanding Options, or the payment for any such
outstanding Options, and (b) unless the terms of the applicable Restricted Stock
Agreement otherwise provide, the Forfeiture Restrictions applicable to each
outstanding Restricted Stock Award shall lapse and shares of Common Stock
subject to such Restricted Stock Award shall be released from escrow, if
applicable, and delivered to the Grantee free of any Forfeiture Restriction.
     9. INTERPRETATION. The Committee shall interpret the Plan and shall
prescribe such rules and regulations in connection with the operation of the
Plan as it determines to be advisable for the administration of the Plan. The
Committee may rescind and amend its rules and regulations.
     10. AMENDMENT OR DISCONTINUANCE. The Plan may be amended or discontinued by
the Board without the approval of the shareholders of the Company, except that
any amendment that would (a) materially increase the benefits accruing to
participants under the Plan, (b) materially increase the number of securities
that may be issued under the Plan, or (c) materially modify the requirements of
eligibility for participation in the Plan, must be approved by the shareholders
of the Company. In addition, to the extent necessary to comply with applicable
laws or the applicable requirements of any stock exchange or national
market-quotation system, the Company shall obtain shareholder approval of any
Plan amendment in such manner and to such decree as required.
     11. EFFECT OF PLAN. Neither the adoption of the Plan nor any action of the
Committee shall be deemed to give any non-employee director any rights other
than as may be evidenced by the Plan, each Option Agreement or each Restricted
Stock Agreement, or any amendment thereto, duly authorized by the Committee and
executed on behalf of the Company in accordance with the Plan, and then only to
the extent and on the terms and conditions expressly set forth herein and
therein.

11



--------------------------------------------------------------------------------



 



     12. TERM. Unless sooner terminated by action of the Board, the Plan will
terminate on the earlier of August 23, 2015 or the date on which no shares of
Common Stock subject to the Plan remain available to be granted under the Plan
according to its provisions. No Options or Restricted Stock Awards will be
granted under the Plan after that date, but Options and Restricted Stock Awards
granted before that date will continue to be effective in accordance with their
terms.
     13. GOVERNING LAW. The Plan shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas.
     14. DEFINITIONS. For the purposes of the Plan, unless the context requires
otherwise, the following terms shall have the meanings indicated:
     (a) “Board” means the Board of Directors of the Company.
     (b) “Committee” means the Compensation Committee, as constituted from time
to time, of the Board or, if determined by the Board in its sole discretion, the
Board.
     (c) “Common Stock” means the Common Stock, $0.01 par value per share, of
the Company or the common stock that the Company may in the future be authorized
to issue (as long as the common stock varies from that currently authorized, if
at all, only in amount of par value).
     (d) “Fair Market Value” means, as of any date, the value of the Common
Stock determined as follows:
     (i) If the Common Stock is listed on any established stock exchange or
quoted on any market-quotation system (such as the NASDAQ National Market
System), the Fair Market Value of a share of Common Stock shall be the closing
sales price for such a share of Common Stock (or the closing bid, if no sales
were reported) as quoted on such exchange or market (or, if more than one, the
exchange or market with the greatest volume of trading in the Common Stock)
either, as determined by the Committee, on the day of determination or on last
market trading day before the day of determination.
     (ii) In the absence of any such established markets for the Common Stock,
the Fair Market Value shall be determined in good faith by the Committee.
     (e) “Grantee” means a non-employee director to whom an Option or a
Restricted Stock Award has been granted under the Plan.
     (f) “Option” means a stock option granted pursuant to the Plan to purchase
a specified number of shares of Common Stock.

12



--------------------------------------------------------------------------------



 



     (g) “Option Agreement” means the written agreement evidencing the grant of
an Option executed by the Company and the Grantee, including (without
limitation) any amendments or supplements thereto.
     (h) “Option Period” means the period during which an Option may be
exercised.
     (i) “Plan” means this Ace Cash Express, Inc. Non-Employee Directors Stock
Option Plan, as may be amended or supplemented from time to time.
     (j) “Restriction Period” means the period during which the Common Stock
under a Restricted Stock Award is nontransferable and subject to Forfeiture
Restrictions, as defined in Section 7(a) of the Plan, set forth in the related
Restricted Stock Agreement.
     (k) “Restricted Stock Agreement” means the written agreement evidencing the
grant of a Restricted Stock Award executed by the Company and the Grantee,
including (without limitation) any amendments or supplements thereto.
     (l) “Restricted Stock Award” means an award, granted under the Plan, of
shares of Common Stock issued to the Grantee for such consideration, if any, and
subject to such restrictions on transfer, rights of first refusal, repurchase
provisions, forfeiture provisions and other terms and conditions as are
established by the Committee.
     (m) “Section” means a section of the Plan unless otherwise stated or the
context otherwise requires.

13